Exhibit 10(dd)

FOURTH AMENDMENT TO THE

EMPLOYMENT AGREEMENT

This Fourth Amendment to the Employment Agreement (the “Amendment”), between
United Rentals, Inc. (the “Company”) and Michael J. Kneeland (“Executive”), is
made effective as of August 22, 2008.

WHEREAS, the parties entered into an Employment Agreement on August 22, 2008,
which was subsequently amended on December 30, 2008, January 15, 2009 and
March 13, 2009 (the “Employment Agreement”);

WHEREAS, the parties desire to amend the Employment Agreement to clarify certain
payment terms for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and to correct certain provisions in accordance with
IRS Notice 2010-6.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive hereby agree as follows (all
capitalized terms used herein which are not defined herein shall have the
meanings given such terms in the Employment Agreement):

1. The first sentence of Section 4(d)(iii) of the Employment Agreement is hereby
amended to read as follows:

“(iii) an amount equal to 450% of Executive’s Base Salary as of the date of
Executive’s termination, payable in substantially equal bi-weekly installments
during the two year period following the date of termination in accordance with
the Company’s normal payroll practices (the “Severance Pay”).”

2. The last sentence of Section 4(d)(iii) of the Employment Agreement is hereby
amended to read as follows:

“Notwithstanding the foregoing, if necessary to comply with
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance and regulations, the payment of
the Severance Pay shall be made as follows: (A) no payments shall be made for a
six-month period following the date of Executive’s termination, (B) an amount
equal to six months of Severance Pay shall be paid in a lump sum six months and
one day following the date of Executive’s termination with interest at the
applicable federal rate pursuant to Section 1274 of the Code, and (C) during the
period beginning six months and one day following the date of Executive’s
termination through the remainder of the two-year period, payment of the
remaining amount of Severance Pay shall be made in substantially equal bi-weekly
installments in accordance with the Company’s normal payroll practices.”

 

1



--------------------------------------------------------------------------------

3. Section 4(e)(iii) of the Employment Agreement is hereby amended to read as
follows:

“(iii) the payment of 2.99 times the sum of (x) Executive’s Base Salary as of
the date of Executive’s termination and (y) the target incentive opportunity
pursuant to Section 3(b) for the current fiscal year (the “Change in Control
Payments”). The Change in Control Payments shall be paid as follows:

(A) If the Change in Control does not constitute a “change in the ownership or
effective control of a corporation, or a change in the ownership of substantial
portion of the assets of a corporation” within the meaning of Treas. Reg.
§ 1.409A-3(i)(5) (a “Section 409A Change in Control Event”), the Change in
Control Payments shall be paid in substantially equal bi-weekly installments
during the two year period following the date of Executive’s termination;
provided, however, that the first payment shall be on the payday coinciding with
or next following the sixtieth (60th) day after the date of Executive’s
termination, and such first payment shall be equal to the amounts that would
have been paid had payments begun immediately after the date of Executive’s
termination. Notwithstanding the foregoing, if necessary to comply with
Section 409A(a)(2)(B)(i) of the Code and applicable administrative guidance and
regulations, the payment of such Change in Control Payments shall instead be
made as follows: (1) no payments shall be made for a six-month period following
the date of Executive’s termination, (2) an amount equal to six months of Change
in Control Payments shall be paid in a lump sum six months and one day following
the date of Executive’s termination with interest at the applicable federal rate
pursuant to Section 1274 of the Code, and (3) during the period beginning six
months and one day following the date of Executive’s termination through the
remainder of the two-year period, payment of the remaining Change in Control
Payments shall be made in substantially equal bi-weekly installments in
accordance with the Company’s normal payroll practices; and

(B) If the Change in Control is a Section 409A Change in Control Event, the
Change in Control Payments shall be paid in a lump sum on the payday coinciding
with or next following the sixtieth (60th) day after the date of Executive’s
termination; provided, however, that if

 

2



--------------------------------------------------------------------------------

necessary to comply with Section 409A(a)(2)(B)(i) of the Code and applicable
administrative guidance and regulations, the payment of such Change in Control
Payments shall instead be made in a lump sum six months and one day following
the date of Executive’s termination with interest at the applicable federal rate
pursuant to Section 1274 of the Code.”

4. The last two sentences of Section 4(j) of the Employment Agreement are hereby
amended to read as follows:

“The payment of any amounts pursuant to this Section 4 (other than payments
required by law) is expressly conditioned upon (i) the delivery by Executive to
the Company of a release in form and substance reasonably satisfactory to the
Company of any and all claims Executive may have against the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives arising out of or related to
Executive’s employment by the Company and the termination of such employment and
(ii) Executive not revoking such release within the seven (7) day revocation
period following his delivery of the release. The Company shall provide
Executive with the proposed form of such release no later than seven (7) days
following the date of termination, and Executive shall execute such release no
later than fifty-two (52) days after the date of Executive’s termination (and
Executive shall be provided a seven (7) day revocation period following his
delivery of such release).”

5. Section 7(k) of the Employment Agreement is hereby amended by adding the
following to the end thereof:

“If for any reason, such as imprecision in drafting, any provision of this
Agreement (or of any award of compensation, including, without limitation,
equity compensation or benefits) does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from (or compliance
with) Code Section 409A and shall be interpreted by the Company in a manner
consistent with such intent. To the extent that the right to any payment
(including the provision of benefits) under this Agreement provides for deferred
compensation within the meaning of Code Section 409A that is not exempt from
Code Section 409A as involuntary separation pay or a short-term deferral (or
otherwise), a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for any payment or
benefits upon or following a termination of employment unless such

 

3



--------------------------------------------------------------------------------

termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision, references to a
“termination,” “termination of employment,” or like terms shall mean “separation
from service”. Each payment under this Agreement shall be treated as a separate
payment for purposes of Code Section 409A. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. All reimbursements and in-kind benefits provided under
this Agreement that constitute deferred compensation within the meaning of
Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, without limitation, that
(i) subject to any shorter time periods provided herein, in no event shall such
reimbursements and payments by the Company under this Agreement be made later
than the end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred; (ii) the amount of such
reimbursements, payments and in-kind benefits that the Company is obligated to
pay or provide in any given calendar year shall not affect the reimbursements
and in-kind benefits that the Company is obligated to pay or provide in any
other calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid); (iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the 20th anniversary of
the effective date of this Agreement).”

6. Except as set forth in this Amendment, the Employment Agreement shall remain
in effect as prior to the date hereof.

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Amendment, all as of the date and year first written above.

 

UNITED RENTALS, INC.      EXECUTIVE    By:  

/s/ Jonathan M. Gottsegen

    

/s/ Michael J. Kneeland

   Name:  

Jonathan M. Gottsegen

     Michael J. Kneeland    Title:  

Senior Vice President and General Counsel

     Date:   

 

   Date:  

 

          

 

4